DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 7/28/2022, with respect to claims 1-13, 16-18, 22-38, 52 have been fully considered and are persuasive.  The rejection of claims 1-13, 16-18, 22-38, 52 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see Remarks filed 7/28/2022, with respect to the rejection(s) of claim(s) 51 under 35 U.S.C. 112 (b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN106516161A.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106516161A.
Regarding claim 51, CN106516161A discloses a joined ensemble (magic cube type modularization satellite, Abstract), comprising: 
a plurality of cells (magic cube blocks, Abstract), wherein 
each cell of the plurality of cells comprises: 
a frame comprising a connection mechanism configured to facilitate connection of a respective cell of the plurality of cells with at least one other cell of the plurality of cells (modularization design allowing for combinations and replacement of modules and orientations of the magic cube block surfaces can be configured adaptively, Title, Fig. 1-3), 
a plurality of components housed within and/or connected to the frame (electrochemical interface, thermal control interface, data interface, etc., P2), and 
a “flight” computer configured to control flight and mission operations of the respective cell of the plurality of cells and at least some functions of the joined ensemble (computer system, P2), wherein 
the flight computers of the plurality of cells in the ensemble are configured to control the plurality of cells to automatically arrange themselves to perform a desired mission of the joined ensemble (orientations of the magic cube block surface can be configured adaptively, Abstract; includes a center rotating shaft which allows for rotation, Abstract, P3-4, Fig. 1-3), and 
the plurality of cells are space vehicles (each magic cube block is provided with an independent spacecraft functional module, Abstract, P3-4).

Allowable Subject Matter
Claims 1-13, 16-18, 22-38 are allowed.
Claims 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a cell which is a space vehicle or a joined ensemble comprising a plurality of cell which are space vehicles comprising, among other things, a frame, reaction wheels with braking capability housed within and/or connected to the frame, and a flight computer configured to cause the reaction wheels to generate sufficient torque to disconnect the cell from an adjacent cell.
	The closest prior art is CN 06516161A which discloses a magic cube type modularization satellite including magic cube blocks, wherein each magic cube block has an independent spacecraft functional module and further includes a magnetic torquer and fibre-optic gyroscope (Title, Abstract, Fig. 1-3) but fails to teach or suggest reaction wheels nor a flight computer configured to cause said reaction wheels to generate a torque sufficient to disconnect the cell from an adjacent cell.
	Further, the invention is drawn to a cell which is a space vehicle comprising, among other things, a frame comprising a connection mechanism configured to facilitate connection of the cell with another cell, a rotatable component housing rotatably connected to the frame, a plurality of components located on the rotatable component housing and rotating the rotatable component housing orients each component in a new orientation.
	The closest prior art is CN 06516161A which discloses a magic cube type modularization satellite including magic cube blocks, wherein each magic cube block has an independent spacecraft functional module and the satellite includes a rotatable shaft (Title, Abstract, Fig. 1-3) but fails to teach or suggest that each of the magic cube blocks themselves include a rotatable component housing rotatable connected to the frame.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/14/2022